DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-11 in the reply filed on 10/29/21 is acknowledged.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/21.
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: light emitter in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

			
		Examiner’s claim interpretation notes:
While the prior art of Brawn meets the claims, even in the narrowest of interpretations, the claims are read under the broadest reasonable interpretation. The following notes relate to the broadest reasonable interpretation of the claims: 
1) The instant case is a CON of 15/136,127. The original claims that complete the original disclosure are the claims of 4/22/2016. In determining whether the instant claims are supported by the original disclosure for this CON, the conclusion is that support is found not as an explicit method with steps in the original disclosure, but as the internal workings of the disclosed device during normal operation. For example, there is no section in the original disclosure that explicitly discloses a method including active steps that perform a sequence of sending a first signal to activate two light sources and then a signal to activate one of the two and not the other. However, the original disclosure does disclose that the controller independently controls each light source or a group of light sources, in sequence or simultaneously, including in terms of differential on/off activation (par. 178, 188). The breadth of the sequence is such, that it would occur at some point during the normal operation of the device. Note that, if that were not the case, beside the appropriate written description rejection, this would qualify 
As it relates to the 102 rejections, the prior art of Brawn, provides the same teachings and near identical sections (e.g. par. 25-28, 305, 351) as those that provide support for the instant claims of this CON, thus anticipation is clear. Given the identical scope between the prior art and the part of the original disclosure that supports the claims, arguments against anticipation may raise issues regarding written description and claims to priority. Note here that Applicant should always state that the claims do not include new matter and refer to the relevant sections, even if the claims are part of a continuing application.
According to MPEP 2112.02, a prior art device anticipates a claimed process if the device carries out the process during normal operation. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 
2) The intended result of “selectively accelerating orthodontic tooth movement” of the preamble would be met by any art that meets the positively recited steps of the claim, else the claim is incomplete for failing to recite essential aspects of the claimed invention. 
Note here that the body of the claim does not positively require: 

b) steps that would require the practice of actual light therapy on a patient. The claims do not positively recite light therapy treatment, as all relevant limitations are part of the intended results of sending signals. 
c) any type of light therapy parameters.
The claims are drawn to the internal transmission of signals (sending, receiving, sending) in a device, which are claimed as steps. 
Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency [Ex parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993)]. If the steps are met by the prior art, the all intended results should flow from performing the steps, else the claims are incomplete for failing to recite aspects that are essential to achieving the intended results.
3) In clause (a), the only positively recited step (ie. an active step in the present participle) is the step of sending a first signal “from a processor”. The act of sending does not require the act of receiving. The recited step of sending does not require any of the intended destinations and structures associated with the destination. Thus, the light therapy device is not positively recited. 
The “signal initiating” is either an intended result of the step of sending or refers to the nature of the signal. It does not positively require the destination of the light, thus the treatment of the subject is not positively required by the claim. Even if “initiating light 
4)  Contingent limitations in method claims are optional under the broadest reasonable interpretation, unless a step that meets the contingency is positively recited. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
Thus, the passive step of “receiving…a second signal” is optional, because the claim does not positively require the act of “sending a second signal”. The last clause of Claim 1 is also optional, because it depends on the step of receiving.
The same applies to Claim 8 for the step of “receiving”.
5) A “zone” of light emitters is defined by Applicant as “one or more light emitters” in par. 661. Claim 3 is further evidence to this.
6) Under the current guidance, the claims are eligible, because they include a step, and do not explicitly recite an abstract idea. Sending the claimed signals that can initiate light sources is not something that can be performed mentally, and do not fall into one of the three categories of ineligible concept.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  1) In claims 1, 8-9, the parentheses and characters therein should be omitted. Parentheses are reserved for indicating element in the specification in a non-limiting way. See MPEP 608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140072932 by Brawn et al. (“Brawn” herein).
 
Regarding Claim 1, Brawn discloses a method for selectively accelerating orthodontic tooth movement (e.g. abstract, par. 2, 81, 99, 354: accelerating orthodontic movement), comprising: 	
sending a first signal from a processor of a light therapy apparatus to a first zone of light emitters of a plurality of zones of light emitters of the light therapy apparatus and to a second zone of light emitters of the plurality of zones of light emitters of the light therapy apparatus, the processor configured to control light emission from each zone of the plurality of zones of light emitters based on instructions for a first treatment session, the instructions stored in an electronics assembly of the light therapy apparatus, the first signal initiating emission of light from the first zone of light emitters to an alveolus of a first tooth of a subject and from the second zone of light emitters to an alveolus of a second tooth of the subject (Brawn discloses independent control or programming, by a controller, of each of a plurality of light emitters which can be arranged in groups based 
receiving, via the processor or the electronics assembly, a second signal, the second signal including second instructions for controlling light emission by each zone of the plurality of zones of light emitters, the second instructions causing the first zone of light emitters to emit light during a second treatment session and the second zone of light emitters to not emit light during the second treatment session (independent control or programming, by a controller, of each of a plurality of light emitters which can be arranged in groups based on their intended target region and their properties, the control including on and off control and duty cycle control per region, sequential and simultaneous control, differential treatment for different regions and different stages of orthodontic treatment, see e.g. par. 11, 25-28, 100-101, 126, 133, 154, 288, 291, 304-305, 314, 329, 351, which applies to all embodiments, see e.g. par. 193, 210-211; The 
 sending, after the sending and the receiving, a third signal from the processor to the first zone of light emitters, the third signal initiating emission of light from the first zone of light emitters to the alveolus of the first tooth of the subject and not initiating emission of light from the second zone of light emitters to the alveolus of the second tooth of the subject (independent control or programming, by a controller, of each of a plurality of light emitters which can be arranged in groups based on their intended target region and their properties, the control including on and off control and duty cycle control per region, sequential and simultaneous control, differential treatment for different regions, including off for one area and on for another, and different stages of orthodontic treatment, see e.g. par. 11, 25-28, 100-101, 126, 133, 154, 288, 291-292, 304-305, 314, 329, 351, which applies to all embodiments, see e.g. par. 193, 210-211; Also see claim interpretation notes above).
Regarding Claim 2, Brawn discloses the method of claim 1, wherein the third signal initiates emission of light from a third zone of light emitters of the plurality of zones of light emitters to an alveolus of a third tooth of the subject (as discussed in Claim 1, the independent control of the light sources involves multiple regions, e.g. Fig. 1 shows at least 6 light emitter panels, numbered 1-6). 
Regarding Claim 3, Brawn discloses the method of claim 1, wherein the first zone of light emitters comprises 1 light emitter (as discussed in Claim 1 for the independent control of individual light sources).

	Regarding Claim 5, Brawn discloses the method of claim 4, wherein the first zone of light emitters comprises 10 light emitters (par. 317 discloses that a first region may have ten times the light emitters of a second region, which may have one).  
	Regarding Claim 6, Brawn discloses the method of claim 1, wherein the first zone of light emitters comprises a plurality of light emitters and the second zone of light emitters comprises a plurality of light emitters (as discussed in Claim 1, for the groups of  emitters; also see par. 317, both regions can have multiple emitters).  
	Regarding Claim 7, Brawn discloses the method of claim 1, wherein the first signal initiates light emission from a first number of zones of emitters and the third signal initiates light emission from a second number of zones of light emitters, the first number and the second number being different (par. 317, regions can have a different number of light emitters).
	Regarding Claim 8, Brawn discloses the method of claim 1, further comprising: receiving, before steps (a) and (b), via the processor or the electronics assembly, a fourth signal, the fourth signal originating from an external electronic device and including light therapy treatment program information, wherein the second instructions include a change to the light therapy treatment program (as noted in the interpretation notes, receiving does not require but depends on sending, thus this step and the fourth signal are optional; Nevertheless, Brawn discloses controlling the treatment programs remotely in e.g. par. 100, 121, 174, 295, 328).  

	Regarding Claim 10, Brawn discloses the method of claim 1, further comprising: bilaterally detecting light reflectance from oral tissue of the subject via a third zone of light emitters of the plurality of zones of light emitters, the third zone of light emitters being different than the first zone of light emitters and the second zone of light emitters, the processor configured to send, in response to a threshold amount of light reflectance being bilaterally detected, the first signal or the third signal (e.g. par. 103, 144-145, 155, 188-189: bilateral photodetector based feedback control).  
	Regarding Claim 11, Brawn discloses the method of claim 1, wherein the first zone of light emitters and the second zone of light emitters are at least partially embedded in a flange of a mouthpiece of the light therapy apparatus (e.g. par. 146, 154: the light sources can be part of a flange).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANOLIS PAHAKIS/Examiner, Art Unit 3792